Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: PL0854504
Filling Date: 03/19/21
Priority Date: 9/19/18
Inventor: LEE
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3 recite SZTO and SIZO without parenthesis. However, they should be under parenthesis.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 in line 1 recites “the amorphous silicon oxide layer”. However, it is not clear from the claim language that “the amorphous silicon oxide layer” is the first or second channel layer.

Claim 7 in line 1 recites “the electrodes”. However, it is not clear what type of electrode (e.g. S, D or G).

Claim 9 in line 3 recites “forming first and second electrodes”. However, it is not clear that the electrodes means two or three electrodes (e. g. gate, source and drain electrodes, Examiner interprets gate electrode).
Claim 9 in line 8 recites “electrode layers”. However, it is not clear that the electrode layers means two or three electrodes (e. g. gate, source and drain electrodes, Examiner interprets source and drain electrodes).


Inasmuch as understood in light of 112 second rejection, the art rejections as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yin et al (US 2010/0264956 A1).

Regarding claim 1, Yin discloses an inverter employing a thin film transistor (Fig. 1, Para. 117) fabricated by adjusting a silicon content (Fig. 1), comprising:

a depletion mode T1 (Para. 65) transistor including a first gate electrode G1 (Para. 66) formed on a substrate SUB1 (Para. 65), a first insulating layer GI1 (Para. 66) formed on the first gate electrode G1, and a first source electrode S1 (Para. 66), a first drain 

an enhancement mode transistor T2 (Para. 65) including a second gate electrode G2 (Para. 66) formed on the substrate SUB1, a second insulating layer GI1 formed on the second gate electrode G2, and a second source electrode S2 (Para. 66), a second drain electrode D2 (Para. 66), and a second channel layer C2 (Para. 66) formed on the second insulating layer GI1; and

a wiring unit (VDD, ground connection, Vout, Vin) electrically connecting the electrodes (S1, S2, D1, D2), the first channel layer C1 and the second channel layer C2 are formed of amorphous silicon oxide layers having different silicon contents (the first and second channel layers (C1, C2) may each include amorphous silicon in a single-layer or double-layer structure, and the second channel layer (C2) has a carrier concentration higher than that of the first channel layer (Cl) (see paragraphs [0020-0031], [0068] and [0124] and figure 1)).

Regarding claim 6, Yin discloses the inverter of claim 1, wherein the wiring unit (VDD, ground connection, Vout, Vin) connects the second gate electrode G2 to an input terminal (Vin), connects the first source electrode S1, the first gate electrode G1, and the second drain electrode D2 to an output terminal (Vout), connects the first drain electrode D1 to an internal power source VDD, and connects the second source electrode S2 to a ground terminal (see the ground symbol).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2010/0264956 A1) in view of Yeol (2014/0048785, unexamined publication number, cited in IDS and used for the rejection).

Regarding claim 2, Yin does not explicitly disclose the inverter of claim 1, wherein the amorphous silicon oxide layer is formed by at least one of an amorphous silicon zinc tin oxide layer SZTO and an amorphous silicon indium zinc oxide layer SIZO and a silicon content of the second channel layer is larger than a silicon content of the first channel layer.

However, Yin discloses a first layer (1) and a second layer (2) are sequentially stacked, the first layer (1) includes 140 and ITO, the second layer (2) includes GalnZnO and HflnZno, the first layer (1) and the second layer (2) may include other semiconductor materials such as amorphous silicon, in addition to an oxide semiconductor layer, and a second channel material layer has a carrier concentration higher than that of a first see paragraphs [0020-0031], [0068] and [0124] and figure 1), and the
However, Yeol discloses a silicon zinc tin oxide (SZTO) thin-film is used as a channel layer (see IDS pages 5, 6 and 7).
Yeol teaches the above modification is used to improve threshold voltage (abstract).
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lin channel material with Yeol SZTO material as suggested above to improve threshold voltage (abstract).

Regarding claim 3, Yin does not explicitly disclose the inverter of claim 2, wherein the amorphous silicon zinc tin oxide layer SZTO or the amorphous silicon indium zinc oxide layer SIZO further includes at least one element of aluminum (Al), gallium (Ga), hafnium (Hf), zirconium (Zr), lithium (Li), potassium (K), Titanium (Ti), germanium (Ge), and niobium (Nb). 
However, Yin discloses a first layer (1) and a second layer (2) are sequentially stacked, the first layer (1) includes 140 and ITO, the second layer (2) includes GalnZnO and HflnZno, the first layer (1) and the second layer (2) may include other semiconductor materials such as amorphous silicon, in addition to an oxide semiconductor layer, and a second channel material layer has a carrier concentration higher than that of a first channel material layer (see paragraphs [0020-0031], [0068] and [0124] and figure 1).
However, Yeol discloses the amorphous silicon zinc tin oxide layer SZTO or the amorphous silicon indium zinc oxide layer SIZO further includes at least one element of 
However, Yeol discloses a silicon zinc tin oxide (SZTO) thin-film is used as a channel layer (see IDS pages 5, 6 and 7).
Yeol teaches the above modification is used to improve threshold voltage (abstract).
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Yin channel material with Yeol SZTO material as suggested above to improve threshold voltage (abstract).


Regarding claim 7, Yin does not explicitly disclose the inverter of claim 1, wherein the electrodes are formed by at least one of aluminum (Al), titanium (Ti), ITO, ISO, copper (Cu), and gold (Au) or a combination thereof with a thickness of 10 nanometers (nm) to 40 nanometers (nm) by an ion beam deposition or thermal deposition method.

However, Yeol discloses a source electrode (14a) or a drain electrode (14b) is formed by depositing gold (Au) and titanium (Ti) using an ion beam evaporation method
and a thermal evaporation method with a thickness of 50 µm to 100 µm, respectively (see page 7).
Yeol teaches the above modification is used to improve threshold voltage (abstract).
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Yin source and drain 

Regarding claim 8, Yin does not explicitly disclose the inverter of claim 1, wherein the wiring unit is formed of at least one of conductive materials including aluminum (Al), gold (Au), platinum (Pt), or copper (Cu) or a combination thereof.

However, Yeol discloses the wiring unit is formed of at least one of conductive materials including aluminum (Al), gold (Au) (page 7, 5th paragraph from top), platinum (Pt), or copper (Cu) or a combination thereof.
Yeol teaches the above modification is used to improve conductivity (common in the art).
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Yin wiring material with Yeol wiring material as suggested above to improve conductivity (common in the art)

Regarding claim 9, Yin discloses a manufacturing method of an inverter employing a thin film transistor fabricated by adjusting a silicon content (Fig. 1, Paras. 117, 65, 66), the manufacturing method comprising:

forming first G1 and second G2 electrodes on a substrate SUB1;



forming first C1 and second channel layers C2 on the first GI1 and second GI1 insulating layers, respectively;

forming electrode layers D1, S1, D2, S2 on the first C1 and second C2 channel layers;

forming a first source electrode S1, a first drain electrode D1, a second source electrode S2, and a second drain electrode D2; electrically connecting the electrodes (Vin, Vout, Vdd, Ground connection).

Yin does not explicitly disclose forming a first source electrode, a first drain electrode, a second source electrode, and a second drain electrode by partially removing the electrode layers by a photo exposure process or a lift-off process after forming the electrode layers.
However, Yeol discloses forming a first source electrode, a first drain electrode, a second source electrode, and a second drain electrode by partially removing the electrode layers by a photo exposure process or a lift-off process after forming the electrode layers (pages 6 and 7, 5th paragraphs from top).


Yeol teaches the above modification is used to improve threshold voltage (abstract).


Regarding claim 10, Yeol further discloses the manufacturing method of claim 9, wherein in the forming of first C1 and second C2 channel layers, the second channel layer C2 and the first channel layer C1 are formed by amorphous silicon oxide layers (Yeol, page 5, 4th para. From top) and a silicon content of the second channel layer is larger than that of the first channel layer (Yin, second channel concentration is higher than the first carrier concentration).

Claims 4-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2010/0264956 A1).

Regarding claims 4 and 5, Yin does not explicitly disclose the inverter of claim 2, wherein the second channel layer and the first channel layer are formed such that a difference in the silicon contents is 0.5 weight percent (wt.%) or more; 
the inverter of claim 4, wherein a silicon content of the first channel layer is adjusted between 0.001 and 20 weight percent (wt.%) and a silicon content of the second channel layer is adjusted between 0.01 and 30 weight percent (wt.%).

see paragraphs [0020-0031], [0068] and [0124] and figure 1).

Yin teaches the above modification is used to improve inverter properties (Paras. 6, 7). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the second channel layer and the first channel layer are formed such that a difference in the silicon contents is 0.5 weight percent (wt.%) or more; wherein a silicon content of the first channel layer is adjusted between 0.001 and 20 weight percent (wt.%) and a silicon content of the second channel layer is adjusted between 0.01 and 30 weight percent (wt.%) for improving inverter properties (Paras. 6, 7).

Regarding claims 11 and 12, Yin does not explicitly disclose manufacturing method of claim 10, wherein the difference in the silicon contents is 0.5 weight percent (wt.%) or more; the manufacturing method of claim 11, wherein a silicon content of the first channel layer is adjusted between 0.001 and 20 weight percent (wt.%) and a silicon content of the second channel layer is adjusted between 0.01 and 30 weight percent (wt.%).

However, Yin discloses the second channel material layer has a carrier concentration higher than that of the first channel material layer (see paragraphs [0020-0031], [0068] and [0124] and figure 1).


Yin teaches the above modification is used to improve inverter properties (Paras. 6, 7). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the difference in the silicon contents is 0.5 weight percent (wt.%) or more; a silicon content of the first channel layer is adjusted between 0.001 and 20 weight percent (wt.%) and a silicon content of the second channel layer is adjusted between 0.01 and 30 weight percent (wt.%) for improving inverter properties (Paras. 6, 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BILKIS JAHAN/Primary Examiner, Art Unit 2896